565 F.2d 1058
John Paul STEELE, Appellant,v.The UNITED STATES of America, Appellee.
No. 77-1362.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 25, 1977.Decided Nov. 30, 1977.Certiorari Denied Jan. 23, 1978.

See 98 S. Ct. 901.
Bruce D. White, St. Louis, Mo., on brief for appellant.
Daniel E. Wherry, U. S. Atty., Omaha, Neb. and Richard J. Nolan, Asst. U. S. Atty., Lincoln, Neb., for appellee.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
In September of 1975, after a jury trial in the District of Colorado, John Paul Steele was convicted of possessing six stolen United States Postal money orders under 18 U.S.C. § 500.  He was sentenced to three years imprisonment.  In November, 1975 in the District of Nebraska, John Paul Steele plead guilty to a charge of forcible entry of a United States Post Office with intent to commit larceny under 18 U.S.C. § 2115.  He was sentenced to three years imprisonment to run consecutively to the Colorado sentence.


2
Steele then filed this motion under 28 U.S.C. § 2255 seeking to have his Nebraska sentence modified.  He argues that only one sentence, or a concurrent sentence, could properly be imposed for the forcible entry of the post office and the subsequent possession of stolen money orders.  The trial court held that Morgan v. Devine, 237 U.S. 632, 35 S. Ct. 712, 59 L. Ed. 1153 (1915) and Clemas v. United States, 423 F.2d 461 (8th Cir.), cert. denied, 398 U.S. 968, 90 S. Ct. 2183, 26 L. Ed. 2d 554 (1970), required the conclusion that both the "illegal entry and the larceny or unlawful possession may be consecutively punished."


3
We have carefully examined the record and the briefs and are convinced that no error of law was committed by the trial court.  Accordingly, we affirm on the basis of the opinion of the trial court.  John Paul Steele v. United States, 440 F. Supp. 266 (D. Neb., 1977).